Exhibit 10.3

PATENT AND TRADEMARK SECURITY AGREEMENT

This Patent and Trademark Security Agreement dated as of April 27, 2016 (this
“Patent and Trademark Security Agreement”) is made by and among CARBO Ceramics
Inc., a Delaware corporation (the “Borrower”), certain Material Domestic
Subsidiaries of the Borrower party hereto from time to time (collectively with
the Borrower, the “Grantors” and individually, a “Grantor”), and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of the Secured Parties.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement (as defined below) and
the Pledge and Security Agreement (as defined below), as applicable.

Preliminary Statement

The Borrower and the Administrative Agent are parties to the Credit Agreement,
dated as of January 29, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders party thereto from time to time (the “Lenders”) and Wells Fargo Bank,
National Association, as the Administrative Agent, as Issuing Lender and as
Swing Line Lender.

The Grantors own or are a party to, as applicable, the Patent Collateral and
Trademark Collateral listed on Schedule I annexed hereto and by this reference
incorporated herein.

Pursuant to the terms of that certain Amended and Restated Pledge and Security
Agreement, dated as of April 27, 2016 (as the same may be amended and in effect
from time to time, the “Pledge and Security Agreement”), among the grantors
party thereto from time to time (the “Pledge and Security Grantors”) in favor of
the Administrative Agent for the ratable benefit of the Secured Parties, the
Pledge and Security Grantors have granted a security interest in the Collateral,
including, without limitation, all right, title and interest of the Grantors in,
to, and under all now owned and hereafter acquired Patent Collateral and
Trademark Collateral, set forth on Schedule I attached hereto, to secure the
payment of all Secured Obligations.

Agreement

Section 1.1 NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby grants to the
Administrative Agent for the ratable benefit of the Secured Parties a continuing
security interest in all of such Grantor’s right, title and interest in, to and
under, all of the following, whether now owned or hereafter acquired by such
Grantor, and wherever located and whether now owned or hereafter existing or
arising (the “Patent and Trademark Collateral”):

(a) (i) all inventions and discoveries, whether patentable or not, all letters
patent and applications for letters patent throughout the world, including those
patents and patent applications referred to in Schedule I hereto, (ii) all
reissues, divisions, continuations, continuations in part, extensions, renewals
and reexaminations of any of the items described in clause (i), (iii) all patent
licenses, and other agreements providing any Grantor with the right to use any
items of the type referred to in clauses (i) and (ii) above, and (iv) all
proceeds of, and rights associated with, the foregoing (including licenses,
royalties income, payments, claims, damages and proceeds of infringement suits),
the right to sue third parties for past, present or future infringements of any
patent or patent application, and for breach or enforcement of any patent
license; and



--------------------------------------------------------------------------------

(b) (i) (A) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired, including those trademarks referred to in
Schedule I hereto, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith, whether pending
or in preparation for filing, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any office
or agency of the United States of America, or any State thereof or any other
country or political subdivision thereof or otherwise, and all common-law rights
relating to the foregoing, and (B) the right to obtain all reissues, extensions
or renewals of the foregoing (collectively referred to as the “Trademarks” and
each, a “Trademark”), (ii) all Trademark licenses for the grant by or to any
Grantor of any right to use any Trademark, (iii) all of the goodwill of the
business connected with the use of, and symbolized by the items described in,
clause (i), and to the extent applicable clause (ii), (iv) the right to sue
third parties for past, present and future infringements of any Trademark
Collateral described in clause (i) and, to the extent applicable, clause (ii),
and (v) all Proceeds of, and rights associated with, the foregoing, (including
licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits), the right to sue third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world;

provided, however, that notwithstanding anything to the contrary contained in
Section 1.1, Excluded Collateral shall be excluded from the Lien and security
interest granted hereunder (and shall, as applicable, not be included as
“Collateral” or any component of the definition thereof for purposes of the
Credit Documents); provided, however, that (x) the exclusion from the Lien and
security interest granted by any Grantor hereunder of any Excluded Collateral
shall not limit, restrict or impair the grant by such Grantor of the Lien and
security interest in any accounts or receivables arising under any such Excluded
Collateral or any payments due or to become due thereunder unless the conditions
in effect which qualify such Property as an Excluded Collateral applies with
respect to such accounts and receivables and (y) any proceeds received by any
Grantor from the sale, transfer or other disposition of any Excluded Collateral
shall constitute Collateral unless the conditions in effect which qualify such
Property as an Excluded Collateral applies with respect to such proceeds.

Section 1.2 This Patent and Trademark Security Agreement has been executed and
delivered by the Grantors for the purpose of recording the security interest
granted hereunder with the United States Patent and Trademark Office. This
security interest is granted in conjunction with the security interests granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to the Pledge and Security Agreement. The Grantors hereby acknowledge
and affirm that the rights and remedies of Secured Parties with respect to the
security interest in the Patent and Trademark Collateral made and granted hereby
are more fully set forth in the Pledge and Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

Section 1.3 The Grantors authorize and request that the United States Patent and
Trademark Office and any other applicable government office record this Patent
and Trademark Security Agreement.

[Remainder of this page intentionally left blank. Signature pages to follow.]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Agent and each Grantor has caused this
Patent and Trademark Security Agreement to be duly executed by its duly
authorized officer as of the date first above written.

 

GRANTORS: CARBO CERAMICS INC. By:   /S/ ERNESTO BAUTISTA III

Name:   Ernesto Bautista III

Title:   Vice President and Chief Financial Officer

 

FALCON TECHNOLOGIES AND SERVICES, INC. By:   /S/ ERNESTO BAUTISTA III

Name:   Ernesto Bautista III

Title:   Vice President and Chief Financial Officer

 

STRATAGEN, INC. By:   /S/ ERNESTO BAUTISTA III

Name:   Ernesto Bautista III

Title:   Vice President and Chief Financial Officer

 

Signature Page to

Patent and Trademark Security Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:   /S/ DAVID MAYNARD

Name:   David Maynard

Title:   Senior Vice President

 

Signature Page to

Patent and Trademark Security Agreement



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule I Item A-Patent Collateral

     Item B-Trademark Collateral

Schedule I

Item A – Patent Collateral

Item B – Trademark Collateral

 

Credit Party

  

Jurisdiction

  

Trademark

  

Registration Date

  

Registration Number

  

Record Owner

 

Schedule I to

Patent and Trademark Security Agreement